Citation Nr: 1136051	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for right shoulder, neck, and back disability, as a result of treatment (or lack thereof) at a VA medical facility.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a brain aneurysm, as a result of treatment (or lack thereof) at a VA medical facility.

3.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for psychiatric disability, as a result of treatment (or lack thereof) at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2008 and March 2009 rating decisions.

In November 2008, the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for right shoulder, neck, and back disability.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In March 2009, the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a brain aneurysm and psychiatric disability.  In April 2009, the Veteran filed a NOD.  A SOC was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9) later that month.

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is also of record. 

In July and August 2011, the Veteran submitted additional evidence directly to the Board, without a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2010).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying additional disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; an event not reasonably foreseeable; the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C.A. chapter 31; or participation in a compensated work therapy program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010).

Here, the Veteran seeks section 1151 compensation for right shoulder, neck, and back disability, for a brain aneurysm, and for psychiatric disability as a result of what he has described as inadequate care at the VA Medical Center (VAMC) in West Haven, Connecticut.

As to his right shoulder, neck, and back, the Veteran essentially alleges that he came to the West Haven VAMC for treatment of pre-existing right shoulder, neck, and back disability, where he generally received good care until 2004, when the osteopath who had been treating him left VA employment.  He says that, with the osteopath gone, he no longer received the care he needed (to include, specifically, cervical facet injections), and his disability worsened as a result.  He also says that care providers in the orthopedic clinic at the West Haven VAMC failed to follow through on assessments the osteopath thought necessary.  As evidence of worsening, and VA's lack of proper skill, the Veteran points to the fact that he underwent surgery on his right shoulder at a private facility, Hospital of Saint Raphael, in September 2006.  He also says that a physician at the private facility told him that his disability had gotten worse as a result of VA's failure to operate earlier (although he does not remember which physician it was who told him that).

As to the brain aneurysm and psychiatric disability, the Veteran alleges that a staff psychiatrist at the West Haven VAMC misdiagnosed him (with disorders other than previously diagnosed posttraumatic stress disorder (PTSD); specifically, bipolar disorder and schizoaffective disorder) and improperly medicated him, and that he has suffered increased psychiatric disability as a result.  He further alleges that the staff psychiatrist dismissed his complaints that there was "something wrong inside of my head physically," and that eight or nine months passed before a scan was ordered by his VA primary care physician and an aneurysm was found.  The Veteran appears to suggest that he might not have developed the aneurysm, or that it would not have been as large, if VA had taken action earlier.

The available evidence indicates that the Veteran sustained multiple injuries in a motorcycle accident in 1991; that he was treated at the West Haven VAMC beginning approximately 10 years later for chronic right shoulder, neck, and back complaints, and for a psychiatric disorder; and that studies have revealed the presence of, among other things, objective pathology of the right shoulder and cervical and lumbar spine, as well as a brain aneurysm.  As noted above, the Veteran maintains, in essence, that all of the claimed disabilities, both physical and emotional, have undergone an increase in severity as a result of inadequate VA care.

In this case, the Veteran has not been afforded a VA examination in connection with his claims for compensation benefits, pursuant under 38 U.S.C.A. § 1151.  In light of the evidence, the Board finds that VA examinations to obtain medical opinions as to whether the Veteran has additional disability which was proximately caused by negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA would be helpful in resolving the matters on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA orthopedic, psychiatric, and vascular examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record before each examiner is complete, the RO should obtain and associate with the claims file all pertinent medical records.

The claims file reflects that there may be VA treatment records outstanding.  Although the Veteran has submitted records of his treatment at the West Haven VAMC dated after December 1, 2008 (when the RO last obtained records of treatment from that facility), it is not clear that all relevant records since December 1, 2008 have been procured.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 1, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  The evidence reflects that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, and it appears that the reports of record are incomplete, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Haven VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, to include any relevant records dated since December 1, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should request from SSA a copy of its determination(s) on the Veteran's claim(s) for disability benefits, as well as copies of all medical records underlying its determination(s).  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic, psychiatric, and vascular examinations, by appropriate physicians, at a VA medical facility.

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Orthopedic examination - The physician should identify all current disability/ies involving the Veteran's right shoulder, neck, and back.  Then, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred additional disability of the right shoulder, neck, and/or back, or suffered a chronic or permanent increase in severity of pre-existing disability of the right shoulder, neck, and/or back, as the result of care received at the West Haven VAMC.  If so, he or she should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  In rendering his or her opinion, the physician should comment as to whether, in providing the Veteran's orthopedic care at the West Haven VAMC, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider.  

Psychiatric examination - The physician should identify all current psychiatric disability/ies.  Then, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred additional psychiatric disability, or suffered a chronic or permanent increase in severity of a pre-existing psychiatric disability, as the result of care received at the West Haven VAMC.  If so, he or she should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  In rendering his or her opinion, the physician should comment as to whether, in providing the Veteran's psychiatric care at the West Haven VAMC, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider.  

Vascular examination - The physician should indicate whether the Veteran presently has a brain aneurysm.  Then, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred the aneurysm, or suffered additional disability pertaining to such aneurysm, as the result of care received at the West Haven VAMC.  If so, he or she should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  In rendering his or her opinion, the physician should comment as to whether, in providing the Veteran's care at the West Haven VAMC, as it pertains to the aneurysm, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for other examination(s), if appropriate), the RO should adjudicate each matter on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

